DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-10, drawn to a method of enabling fluid transfer, classified in A61M 39/223;
II. Claims 11-15, drawn to a method of preparing a container, classified in A61M 5/145;
III. Claims 16-18, drawn to a method of enabling fluid transfer, classified in A61J 2200/76; and
IV. Claims 19-20, drawn to a method of enabling fluid transfer, classified in A61J 1/2068.

The inventions are independent or distinct, each from the other because:
The inventions of groups I-IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different designs, functions and modes of operation.  
For example, group I requires “removably attaching the fluid transfer module to the electronic medical fluid transfer device so as to provide a first 
Group II requires “attaching the fluid transfer module to the electronic medical fluid transfer device; providing a fluid pathway through the stopcock between the syringe pump and a conduit leading to the patient container; actuating the syringe pump with the electronic medical fluid transfer device to draw air through the conduit and into the syringe pump; afterward actuating the stopcock with the electronic medical fluid transfer device to position the stopcock so as to close the fluid pathway between the stopcock and the conduit leading to the patient container and to open a fluid pathway between a medical fluid source container and the syringe pump; afterward actuating the syringe pump with the electronic medical fluid transfer device to draw medical fluid from the medical fluid source container and into the syringe pump; afterward actuating the stopcock with the electronic medical fluid transfer device to close the fluid pathway between the medical fluid source container and the syringe pump and to open the fluid pathway; between the syringe pump and the conduit leading to the patient container, and transferring the medical fluid from the syringe pump to the patient container with the electronic medical fluid transfer device,” which is not required by the other groups.  
Group III requires “providing an electronic acoustic sensor being configured to detect if the medical fluid within the fluid transfer module comprises one or more regions of air, vacuum, or partial vacuum, wherein the computer processor is further configured to determine that the source container is likely empty based on one or more characteristics of the one or more regions of air, vacuum, or partial vacuum or based on an occurrence of a previous purge process, and wherein the computer processor is further configured to stop fluid transfer and to display a message to the user if the computer processor determines that the source container is likely empty,” which is not required by the other groups.  
Group IV requires “providing an electronic sensor being configured to detect if the medical fluid within the fluid transfer module comprises one or more regions of air, vacuum, or partial vacuum; wherein the computer processor is configured to perform a purge process based upon information detected regarding the region of air, vacuum, or partial vacuum, and wherein the purge process comprises the steps of actuating the intermediate pumping region to return at least a portion of the medical fluid to the source container and then actuating the intermediate pumping region to draw medical fluid from the source container,” which is not required by the other groups.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions require different searches based on their differing classifications and subject matter; and
b.	The prior art applicable to one invention would likely not be applicable to another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        February 24, 2021